Citation Nr: 0325551	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-17 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided during hospitalization 
at University of Pittsburgh Medical Center, Presbyterian 
University Hospital, from December 30, 1995, to January 5, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1966.

This appeal originates from a December 1996 decision by the 
VA medical center (VAMC) in Pittsburgh, Pennsylvania, that 
denied the veteran's claim for payment of unauthorized 
medical expenses incurred from December 30, 1995, to January 
5, 1996, at Presbyterian University Hospital.  The appellant 
submitted a notice of disagreement in April 1997, and a 
statement of the case was issued in May 1997.  The appellant 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in June 1997. 

In December 2000, the Board remanded this matter to the RO to 
have documents previously considered by the RO associated 
with the claims file, and to afford the veteran another 
opportunity to provide evidence, and or argument in support 
of his claim.  The RO has associated the requested records 
with the claims file. 

In April 2003, the Board attempted further development of the 
claim, pursuant to 38 C.F.R. § 19.9 (2002).  Specifically, 
the Board sent a letter to the veteran requesting that he 
submit evidence in support of his claim, and information and 
authorization to enable it to obtain any outstanding private 
medical records.  The veteran did not respond.  


FINDINGS OF FACT

1.  From December 25, 1995 to December 30, 1995, the veteran 
initially was treated for a gastrointestinal bleed at 
Southside Hospital in Youngstown, Ohio.

2.  The evidence establishes that, when transferred on 
December 30, 1995, from Southside Hospital to Presbyterian 
University Hospital (of the University of Pittsburgh Medical 
Center), in Pittsburgh, Pennsylvania, the veteran could just 
as easily have been transferred to an appropriate VA medical 
facility in Pittsburgh.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from December 30, 1995, to January 
5, 1996, at Presbyterian University Hospital have not been 
met.  38 U.S.C.A. §§ 1728, 5103, 5103A, 5107  (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.130 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim for payment or reimbursement of unauthorized medical 
expenses from December 30, 1995, to January 5, 1996, at 
Presbyterian University Hospital, as all notification and 
development action needed to render a fair decision on this 
claim has been accomplished.

As evidenced by the May 1997 statement of the case and June 
1997 and May 1998 supplemental statements of the case (SSOC), 
the veteran has been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that he has been given notice 
of the information and evidence needed to substantiate the 
claim and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  Pursuant to the 
statement and supplemental statements of the case, the RO 
informed the veteran of what information or evidence was on 
file.  Additionally, in a September 2001 letter, the RO 
informed the veteran of the notice and duty to assist 
requirements of the VCAA, afforded him the opportunity to 
submit additional evidence, and provided him with 
"Authorization for Release of Information" forms (VA Form 
21-4142), to enable the RO to obtain any pertinent 
outstanding medical evidence from private sources.   

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  In this 
regard, as noted above, in April 2003, the Board attempted to 
obtain information and authorization to permit it to request 
and obtain pertinent outstanding hospital records; however, 
the veteran did not respond.  The Board also points out that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that VA has not at least attempted (albeit, 
unsuccessfully) to obtain.    

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

II.  Factual Background

Hospital records from Presbyterian University Hospital in 
Pittsburgh, Pennsylvania, include a Physician History, 
Physical and Progress Record showing that the veteran was 
admitted to Hepatology on December 30, 1995.  The noted 
history states that on December 25, 1995, the veteran had 
presented to an outside hospital with hematemesis and 
persistent blood loss with a total x-fusion requirement, and 
a hospital course complicated by staph aureus bacteria.  
Presbyterian Hospital assessed cirrhosis (secondary to 
alcohol) and an upper GI (gastrointestinal) bleed of unclear 
etiology.  The veteran underwent left hip aspiration, 
irrigation and debridement of the left hip, and decompression 
of the left iliopsoas abscess.  He also underwent an 
endoscopy and catherization left psoas.

A clinical social work record from Presbyterian Hospital 
dated January 3, 1996, shows that the veteran and his family 
were being seen to help investigate into insurance coverage 
for hospitalization.  The record notes that the veteran 
refused to have hip surgery because he wanted to know whether 
his VA insurance would pay the cost of his admission and 
surgery.  The record also shows that the social worker and 
the veteran's sister called the VA (RO) in Pittsburgh, 
Pennsylvania, who suggested that the veteran's sister "speak 
with hospital [t]here".  It further shows that a transplant 
creditor informed the veteran, medical staff and social 
worker at Presbyterian Hospital that the veteran did not have 
coverage for admission and the veteran's physician needed to 
call the VA hospital for transfer.  The record indicates that 
the veteran's sister was informed of this by the social 
worker and that naturally the situation seemed frustrating to 
her.

A hepatology staff note dated January 3, 1996, reports that 
the staff had been informed by social service that the 
veteran had to be transferred to VA because he had no other 
coverage.  It also states the need to discuss with the 
orthopedic service at the VA medical center (VAMC) the 
coordination of care as the veteran would need surgery on his 
left hip in the next day or so.

A transfer note from University of Pittsburgh Medical Center 
dated January 5, 1996, states that the veteran's 
gastrointestinal bleeding was currently controlled and 
hemodynamically stable and that he was being transferred to a 
VA medical center.

On file is a Report of Contact from the RO, dated January 5, 
1996, reflecting the following:

Contact with MAA on December 30, 1995.  
Patient was in South Side Hospital, 
Youngstown, Ohio - Hospital not in our 
jurisdiction - and had been an inpatient 
there for 4 days.  I did not notify 
Columbus of this, as the contact was made 
after the 72 HR. deadline.  The MAA had 
given the hosp. the communications center 
number, if they wished to contact about 
transfer.  DX:  G.I. Bleed.

On January 3, 1996, we received a call 
from Presby., asking about payment of 
bills there.  This call was also past the 
72 hr. limit, as the patient had been 
admitted there on 12/30/95, so we could 
not take a contact.  We did advise 
[Presbyterian] to try to effect transfer 
as soon as possible, as they stated he 
did not have any other insurance.  As far 
as I can tell, the veteran may or may not 
have been eligible for payment - he is 
60% SC (30% for impairment of femur, 20% 
for thigh condition, 20% for upper arm 
cond., 10% for skin condition, 0% for 
nose deflection & malunion of lower jaw); 
original treatment diagnosis was G.I. 
bleed and now I am told he is being 
worked up for liver transplant!  And had 
hip surgery while there.  I told the U.R. 
person who called that I heavily 
recommended transfer to the VA be 
effected and that the [Presbyterian] 
bills could be sent in as an unauthorized 
claim (but approval was questionable 
since there is still the question of "VA 
available" and the primary diagnosis is 
probably the G.I. bleed for which he is 
not SC).  Because of the shutdown we 
cannot determine if he is P&T.

On January 10, 1996, the veteran's sister 
called me about the above claims.  I 
explained the requirements for reporting 
admission, and the criteria for approval 
of such claims.  

In a May 1996 rating decision, the RO determined that the 
veteran's hospitalization at Presbyterian on December 30, 
1995, was partially due to his service-connected left hip 
disability and granted a temporary total disability rating 
effective December 30, 1996. 

In March 1997, a case manger and registered nurse from the 
University of Pittsburgh hospital sent a letter to VA 
explaining that the veteran had been transferred to 
Presbyterian University Hospital on December 30 1995, with a 
GI bleed, from a hospital in Youngstown, Ohio, where he was 
visiting relatives.  She said he had been admitted to 
Hepatology and then transferred to a liver transplant 
surgeon.  She explained that the reason he was transferred to 
the University of Pittsburgh Medical Center was that he had 
bleeding which was unable to be controlled at the originating 
hospital after transfusing 13 units of packed red blood 
cells, 11 units of FFP and 30 units of platelets.  She said 
the veteran had been admitted directly to one of their liver 
intensive care units and cared for by the liver transplant 
staff as well as critical care medical staff.  She also said 
that on January 3, the veteran's social worker uncovered that 
he was a VA patient and did not have Medicare A&B, as was 
registered when he was admitted.  She added that the 
veteran's physician contacted the VA and made arrangements 
for the veteran to be transferred when stable.  She said the 
veteran remained in intensive care until his transfer to VA 
on January 5.  She said that the cause of his liver failure 
was presumably from a blood transfusion during hip prosthesis 
surgery.  

The veteran's sister submitted a letter to VA in May 1997 
explaining that the veteran had originally been taken by 
ambulance to Southside Hospital in Youngstown, Ohio, on 
December 25, 1995, after collapsing at her nephew's house.  
She said that on December 30, 1995, Southside contacted her 
and told her that the veteran's condition had worsened and he 
needed attention by a facility that specialized in orthopedic 
and internal needs that the veteran had.  She went on to say 
that Southside had contacted the VA hospital in Pittsburgh a 
few days earlier to see if they would take him on a transfer, 
but were told that VA could not admit any patients because of 
the Federally mandated closure of all Federal offices and 
related facilities.  She said Southside was looking into 
possibilities of transferring the veteran to a larger 
hospital with the facilities to diagnose and treat him and 
they mentioned Presbyterian, and said that a family member 
would need to contact them to see if they would admit a VA 
patient.  She said she contacted Presbyterian hospital and 
spoke to an Admitting Coordinator who "heard [her] story" 
and told her she would contact her.  She then said that the 
doctors from the two hospitals spoke (Southside and 
Presbyterian) and that Presbyterian picked up the veteran for 
admission.  She went on to say that two days and two 
surgeries later, the veteran was somewhat coherent and asked 
that she contact the VA in Pittsburgh about the "status of 
him being admitted there," which she did with the assistance 
of a case worker.  She added that the veteran's treating 
physician told her that VA probably would not admit the 
veteran before January 3, 1996, depending on the status of 
the Federal shutdown.

In April 1998, the RO requested from the VAMC an opinion as 
to whether the veteran's liver condition was adjunct to his 
left total hip replacement.  This question was posed in view 
of an admission report indicating that the veteran may have 
had hepatitis B caused by the hip injury.  The responding VA 
physician stated that the question whether the veteran's 
liver condition was or was not related to his service-
connected diagnosis did not need to be evaluated.  He said 
that this would be an issue if, as a medical emergency, the 
veteran had been transferred from the hospital in Youngstown 
to a more capable facility relatively nearby.  However, he 
said that the veteran could just as easily have been 
transferred to the VA hospital on University Drive as to 
Presby-Univ Hospital.  He went on to say that the veteran was 
considered ineligible for DVA payment because of the 
availability of an appropriate DVA facility.

In written argument in April 1998, the veteran's 
representative pointed out that the RO had granted the 
veteran a temporary total disability rating from December 30, 
1995, through January 5, 1996, and therefore it could not be 
ignored that the veteran had indeed been treated during that 
period for a service-connected disability.  As to the 
availability of a VA treatment facility, the representative 
said that the veteran's sister stated that they had contacted 
a VA medical facility and were told that no patients could be 
admitted because of the Federally mandated closure of all 
Federal offices and related facilities.

In written argument in June 1998, the veteran's 
representative asserted that the VAMC on University Drive in 
Pittsburgh, PA, had not "factually and objectively supported 
their premise that the VA medical center was available to the 
[veteran] at the time he required hospitalization."

III.  Analysis

In order to be entitled to payment or reimbursement of 
unauthorized medical expenses incurred at a private hospital, 
the following must be shown:

(a) The treatment rendered was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability, permanent in 
nature, resulting from a service-
connected disability; and

(b) That a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and

(c) That no VA or other Federal 
facilities were feasibly available and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.121.

Failure to satisfy any one of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

The Board notes, at the outset, that, notwithstanding 
suggestions of the veteran's representative to the contrary, 
the veteran is seeking benefits from VA; hence, he has the 
burden of proving that the criteria for those benefits are 
met.  Considering the evidence of record in light of the 
applicable criteria, the Board finds that payment or 
reimbursement of the cost of private medical expenses from 
December 30, 1995 to January 5, 1996, are not warranted.  

While the veteran has asserted that VA or other Federal 
facilities were not feasibly available on December 30, 1995, 
when the veteran transferred from Southside Hospital in 
Youngstown, Ohio, to Presbyterian University Hospital in 
Pittsburgh, Pennsylvania, those assertions are not supported 
by objective evidence.  The veteran and his sister assert 
that an inquiry had been made to the VA hospital in 
Pittsburgh, Pennsylvania, on or prior to December 30, 1995, 
regarding transferring the veteran to that facility, though 
it is unclear from their assertions who actually made the 
inquiry - Southside Hospital or the veteran's sister.  In any 
event, even assuming for the moment that such contact was 
made regardless of who made it, the record is still devoid of 
evidence verifying that the VA hospital declined to admit the 
veteran.  In fact, there is evidence to the contrary.  
Specifically, the record contains a Report of Contact showing 
that contact was made with "MAA" on December 30, 1995, 
regarding the veteran's four day inpatient stay at Southside 
Hospital in Youngstown, Ohio, and that "MAA" had given the 
hospital the communications center number if they wished to 
contact about a transfer.  

In short, there is simply no evidence that verifies the 
veteran's and his family's assertions that a call had been 
placed to the VA hospital in Pittsburgh on or prior to 
December 30, 1995, regarding a request to transfer the 
veteran and that such a request was declined.  This is so 
despite VA's request to the veteran in April 2003 that he 
submit evidence showing attempts by him and family members to 
have him transferred to a VA medical facility while at 
Southside Hospital and being told that the VA hospital could 
not take him.  The veteran was informed that he could submit 
evidence such as statements from the medical staff at 
Southside Hospital whom he spoke with regarding transferring 
to a VA medical center and the VA employee(s) who told him 
that a VA facility was not available.  The veteran was also 
asked to complete authorization of release forms with the 
complete name and address of Southside Hospital to the RO.  
Unfortunately, the veteran did not respond to these requests.

The earliest date that has been verified regarding a request 
to transfer the veteran to a VA medical facility is January 
3, 1996.  In this respect, hospital records from Presbyterian 
University Hospital show that on January 3, 1996, a clinical 
social worker met with the veteran and his family to 
investigate into insurance coverage and that the veteran 
refused to have hip surgery because he wanted to know if his 
VA insurance would pay for his admission and surgery.  It 
also notes that on January 3, 1996, the social worker 
together with the veteran's sister called the VA (RO) in 
Pittsburgh who suggested that his sister speak with the 
hospital there.  These records go on to note that a 
transplant credit reported to the veteran, medical staff and 
social worker that the veteran did not have coverage for 
admission to Presbyterian and his physician needed to call 
the VA hospital for transfer.  Shortly thereafter, on January 
5, 1996, the veteran was transferred to the VA hospital in 
Pittsburgh.  This exchange has been verified by a Report of 
Contact from the RO confirming that a call was received from 
Presbyterian on January 3, 1996, at which time the RO heavily 
recommended to the hospital that the veteran be transferred 
to the VA.  Presbyterian Hospital also verified this in a 
March 1997 letter from a case manager who said that a social 
worker uncovered on January 3rd that the veteran was a VA 
patient and acted to effectuate a transfer as soon as his 
coverage had been discovered.    

As previously noted, attempts by VA to verify the veteran's 
and his family's contentions regarding the VA hospital in 
Pittsburgh declining to admit him on or prior to December 30, 
1995, have been unsuccessful; the veteran did not submit the 
necessary authorization of release forms authorizing VA to 
obtain the hospital records from Southside Hospital.  
Nonetheless, VA did obtain an opinion from a VA physician who 
reviewed the claims file and stated that the veteran could 
have just as easily been transferred to the VA hospital in 
Pittsburgh as to the Presbyterian University Hospital.  He 
added that the veteran was considered ineligible for DVA 
payment because of the availability of an appropriate DVA 
facility.  As this statement clearly indicates that a VA 
medical facility was feasibly available to the veteran on 
December 30, 1995, it weighs against the veteran's claim.  

Under these circumstances, the Board must conclude that 
payment or reimbursement of unauthorized medical expenses 
incurred at Presbyterian University Hospital from December 
30, 1995, to January 5, 1996, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at Presbyterian University Hospital 
from December 30, 1995, to January 5, 1996, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

